                 Case 1:21-mj-30002-PTM ECF No. 1, PageID.1
                                             AUSA:             Filed 01/04/21 Telephone:
                                                      Roy R. Kranz             Page 1 of(989)
                                                                                          3 895-5712
AO 91 (Rev. ) Criminal Complaint            Officer:                 Nick Diedrich, BIA            Telephone: (989) 775-4700

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan

United States of America
   v.
Harold Eugene Beemer                                                       Case No. 1:21-mj-30002
                                                                                    Judge: Morris, Patricia T.
                                                                                    Filed: 01-04-2021 At 10:21 AM
                                                                                    CMP USA v. Harold Eugene Beemer (krc )




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of 7/2/20 (Ct 1), 7/29/20 (Ct 2),8/1/20 (Ct 3) in the county of               Isabella         in the
       Eastern            District of      Michigan         , the defendant(s) violated:
                  Code Section                                             Offense Description
All in violation of                                    COUNT 1: Defendant, an Indian, within Indian country, assaulted, that is,
18 U.S.C. § 1151                                       intentionally wounded S.C. with a dangerous weapon with the intent to do
18 U.S.C. § 1153                                       bodily harm.
18 U.S.C. § 113(a)(3) [Count 1]                        COUNT 2: Defendant, an Indian, within Indian country, assaulted S.C., his
18 U.S.C. § 113(a)(8) [Count 2]                        intimate and dating partner, by attempting to strangle and by strangling her.
18 U.S.C. § 1512(b)(1) [Count 3]                       COUNT 3: Defendant knowingly, intimidated, threatened, and corruptly
                                                       persuaded, or attempted to do so, with the intent to influence the testimony of
                                                       S.C. at an official proceeding, that is a federal grand jury.


         This criminal complaint is based on these facts:
See attached affidavit.




✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                      Nick Diedrich, BIA
                                                                                            Printed name and title

 Sworn to before me and signed in my presence
 and/or by reliable electronic means.

Date: 1/4/2021                                                                                 Judge’s signature

City and state: Bay City, Michigan                                    Patricia Morris, United States Magistrate Judge
                                                                                            Printed name and title
        Case 1:21-mj-30002-PTM ECF No. 1, PageID.2 Filed 01/04/21 Page 2 of 3




                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                          FOR HAROLD EUGENE BEEMER

I, Nick Diedrich, being duly sworn, depose and state:

   1. I am an officer with the Bureau of Indian Affairs and have been a law enforcement officer for

       approximately 12 years. During my career I have been involved in numerous investigations

       concerning assaults. The following is based on a statement from witnesses and statements

       from other law enforcement officers and individuals.

   2. The information included in this affidavit is provided for the limited purpose of establishing

       probable cause that Harold Eugene Beemer committed the offenses of Assault with a

       Dangerous Weapon on or about July 2, 2020, in violation of 18 U.S.C. §§ 13, 1151, 1153, and

       113(a)(3); Assault of an Intimate Partner by Strangulation or Attempted Strangulation on or

       about July 29, 2020, in violation of 18 U.S.C. §§ 13, 1151, 1153, and 113(a)(8); and Witness

       Tampering on or about August 1, 2020, in violation of 18 U.S.C. § 1512(b)(1) and therefore it

       does not contain all of the facts known to me. Additionally, unless otherwise noted, wherever

       in this affidavit I assert that an individual made a statement, that statement is described in

       substance herein and is not intended to be a verbatim recitation of such statement.

   3. On or about July 2, 2020, Harold Beemer, an Indian, assaulted his intimate partner, S.C., on

       the Isabella Reservation in Indian country. During that assault, Beemer intentionally cut the

       victim’s leg with a knife. This injury required hospitalization and surgery.

   4. On July 29, 2020, Beemer again assaulted S.C. also on the Isabella Reservation. This time

       they were in a car which Beemer punched her in the face and strangled the victim with both

       hands to the point that she could not breathe and thought she was going to pass out. Not only

       did the victim report this to the police put a stranger saw this happening and also reported it.


                                                                                                          1
         Case 1:21-mj-30002-PTM ECF No. 1, PageID.3 Filed 01/04/21 Page 3 of 3




   5.   While in jail on this charge, Beemer place numerous recorded calls to the victim. On August

        1, 2020, Beemer said he was sorry, said she needed to help him out to get the charges

        dismissed, suggested ways she could explain to the police that her original statement was not

        true. He also suggested that if she can’t get the charges dismissed right away by talking to the

        police or prosecutor, that she not show up for court. He said that someone else he knows did

        that and it resulted in the charges being dismissed. He assured the victim that if she did not

        show up for court she would not get in trouble for it. On August 2, 2020, Beemer called the

        victim pretends like he is talking to someone else named Kim (but it clear he is talking to the

        victim) and says “she (referring to the victim) needs to tell them she lied.”

   6.   Affiant is aware that Harold Eugene Beemer is an Indian.

   7. Based on the above-described information, there is probable cause to believe that on or about

        July 2, 2020, Harold Beemer committed an assault with a dangerous weapon, in violation of

        18 U.S.C. § 113(a)(3); on or about July 29, 2020, Harold Beemer committed and assault

        causing serious bodily injury, in violation of 18 U.S.C. § 113(a)(8); and on or about August

        1, 2020, Harold Beemer committed Witness Tampering, in violation of 18 U.S.C. §

        1512(b)(1).


                                                              __________________________
                                                              Nick Diedrich
                                                              BIA

Sworn to before me and signed in my presence and/
or by reliable electronic means.


_____________________________
HON. PATRICIA MORRIS
United States Magistrate Judge


                                                                                                         2
